Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 9/17/2021has been entered and made of record. 
Currently pending Claims:	1-20
Independent Claims		1, 8 and 15
Amended Claims:		1, 4-5, and 7-9, 11-12, 14-15, and 18-20.
Cancelled or Withdrawn:	-
Newly Added:			None
Response to Arguments
Applicant’s arguments, see Page, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
	Applicant argues the claimed invention would have been obvious over Belloti-Pearce-Choi because Choi fails to disclose or suggest tracking “the object that is the sub-portion within the portionthat is of the external display as recited in amended claims 1, 8, and 15.
	In response to applicant’s arguments, the Examiner agrees with applicant’s arguments in that although Choi  discloses a Robot that tracks an object, it does not disclose tracking an object displayed on an external display.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior Art
Bellotti et al. 20170355306 A1 hereinafter “Bellotti” in view of 
Pearce (US 20180111554 A1.) hereinafter “Pearce” 
Choi et al. (US 20180181137 A1).
Bellotti -Pearce disclose all of the claim limitations of the claimed invention as discussed in detailed Non-Final office action1. 
Bellotti-Pearce does not explicitly disclose a tracking module including instructions that when executed by the one or more processors cause the one or more processors to track the object that is the sub-portion within the portion that is of the external display .
Choi , which is more particularly directed to “[0002] …a human-following robot, method and program for searching and redetecting a following target by estimating a location of the following target based on map information and trajectory information received from a server and then moving to the estimated location by utilizing walking pattern information.” discloses  a Robot that tracks an object, 
However, Choi does not disclose tracking an object displayed on an external display. Specifically, Choi does not disclose or suggest track the object that is the sub-portion within the portion that is of the external display .” as argued by applicant.2
Prior Art
A non-patent literature by Nassi et al. "Phantom of the ADAS: Securing Advanced Driver-Assistance Systems from Split-Second Phantom Attacks", CCS '20, November 9–13, 2020, Virtual Event, USA (Year: 2020) was discovered by Examiner which is closely related to the problem applicant’s [0002-0005] and Nassi (col, 2 Para. 2). Nassi does not qualify as prior art .

Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
“track the object that is the sub-portion within the portionthat is of the external display. ” as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Office Action 6/17/2021, Pages 2-4
        2 Applicant’s Remarks 9/17/2021, Page 9 last Paraa-Page 10 Para. 1